OPINION
PER CURIAM
This cause is before this court upon appeal on questions of law.
The record discloses that a verdict in favor of the plaintiff was returned by the jury on January 9, 1936; that a motion for a new trial was filed on January 10, 1936; *431and that on January 5, 1937, an entry was made upon the journal oí the court, purported'y rendering judgment for the plaintiff in the amount of $1500.
We hold that said latter document did not accomplish the entry of a valid judgment because, at the time it was filed, the trial court had not overruled the motion for a new trial, as required by §11599, GC, and hence was without authority to enter judgment (Boedker v W. E. Richards Co., 124 Oh St 12); that said purported entry did not attempt to enter judgment for the amount of the verdict returned by the jury, but for a lesser amount, and the judgment attempted to be entered was conditioned •upon the acceptance of a remittitur by plaintiff — in which event, the entry provided, '“said motion for a new trial shall be overruled.”
It follows that if there was no entry of a valid judgment in this case, the matter is now pending in the Common Pleas Court awaiting disposition of the motion for a new trial,
and there is no final order from which an appeal may properly be taken to this court.
The appeal is therefore dismissed.
STEVENS, PJ, WASHBURN and DOYLE, JJ, concur in judgment.